Citation Nr: 1310973	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1955 to June 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a mood disorder (also claimed as PTSD and a mental condition).  

In February 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The case was previously before the Board in April 2012.  At that time, the Board reopened the claim for service connection and recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD.  The reopened claim was then remanded for additional development.  The case has now returned to the Board for further appellate action  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder other than PTSD, to include an anxiety disorder and an adjustment disorder, was not present in service and is not etiologically related to active duty service. 





CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).

2.  An acquired psychiatric disorder other than PTSD was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD, as it was incurred due to an incident of sexual assault during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board will first address the Veteran's contentions regarding PTSD before turning to any other diagnosed psychiatric disorders.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f) (2012).

The evidence establishes that the Veteran does not have PTSD. Although one of the Veteran's VA physicians noted a diagnosis of PTSD in May 2012, the Board finds that the weight of all the competent evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  

Review of the Veteran's psychiatric clinical records shows that he has not received consistent mental health treatment and has only been diagnosed with PTSD on one occasion.  In a January 2003 telephone contact, the Veteran requested treatment from the VA for anxiety related to an incident of military sexual trauma.  He was provided a psychology consultation at the Bay Pines VA Medical Center (VAMC) in March 2003 and diagnosed with an adjustment disorder with mixed emotional features.  All other diagnoses were deferred until a later date.  No other psychiatric examinations were conducted until May 2012, when the Veteran underwent an evaluation at the Tampa VAMC.  A diagnosis of PTSD was rendered based on the Veteran's reports of sexual trauma during service and symptoms including flashbacks and nightmares.  Although a finding of PTSD was made, three months later in August 2012, the diagnoses were changed to an anxiety disorder and rule out PTSD based on the results of psychiatric testing to screen for PTSD.  Thus, VA treatment records demonstrate a single finding of PTSD in May 2012, but all other psychiatric evaluations conducted at the VAMC (including the August 2012 PTSD testing) indicate other diagnoses are more appropriate. 

The February 2013 VA psychiatric examination also does not establish a finding of PTSD.  After examining the Veteran and reviewing the complete claims file, including service and post-service medical records, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Although he endorsed some symptoms indicative of PTSD, there was no impairment to social or occupational functioning and the Veteran did not meet the full criteria for the disorder.  The examiner noted that efforts to corroborate the alleged sexual assault in service had been exhausted and the stressor has not been conceded; however, the examiner further noted that that Veteran denied any impairment in social and occupational functioning, which is a criteria for a PTSD diagnosis.  The VA examiner's opinion was based on an accurate review of the Veteran's medical history and considered the Veteran's own statements and reports of symptoms.  The examiner also provided a full rationale for the stated opinion.  Therefore, the medical opinion of the February 2013 VA examiner is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the psychiatric symptoms that he observes and experiences, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  

The weight of the evidence establishes that the Veteran does not meet the criteria for a diagnosis of PTSD.  VA treatment records document a single finding of PTSD in May 2012, but all other examinations and testing has demonstrated the presence  of other psychiatric disorders.  The February 2013 VA examiner also specifically found that the Veteran did not meet the criteria for PTSD based on the presentation of symptoms.  The Board has considered statements of the Veteran that he has PTSD, but finds that he is not competent to render a medical opinion in this instance.  Thus, the weight of the medical and lay evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a) (2012).  

As the claim before the Board includes all acquired psychiatric disorders, the Board will now turn to whether service connection is warranted for the Veteran's other diagnosed mental conditions.  VA treatment records document diagnoses and treatment for an anxiety disorder and an adjustment disorder.  The February 2013 VA examiner also diagnosed an anxiety disorder.  Thus, the record clearly demonstrates the presence of other current psychiatric disorders.

The Board finds that an in-service injury is also established.  The Veteran testified in February 2012 that he was sexually assaulted by a Sergeant during his active duty service in Korea.  In the August 2009 PTSD questionnaire, the Veteran specified that the incident occurred in June 1957 in Munsun, Korea.  He has consistently reported that he was later asked to identify the man who assaulted him by a superior officer and was then transferred to another duty assignment in Korea.  Service treatment records are negative for evidence of a psychiatric disability and VA's attempts to verify the incident of sexual assault have been unsuccessful.  However, the Veteran is competent to describe events that occurred during service and he provided credible testimony regarding the incident of assault.  The Board will therefore resolve reasonable doubt in his favor and find that the incident of military sexual trauma reported by the Veteran occurred.  

The Board must now determine whether a nexus exists between the Veteran's current psychiatric disorders and the in-service injury.  Service records do not indicate such a link; they are negative for complaints or treatment for a psychiatric condition and there are no findings of a chronic psychiatric disorder during service.  The Veteran testified in February 2012 that he received some psychiatric treatment while stationed in Fort Bragg, North Carolina, but then later stated in a February 2013 letter that he did not tell the Fort Bragg physician about the incident of military sexual trauma.  It is therefore unclear whether the Veteran underwent actual psychiatric treatment during service.  

In addition, there is no medical evidence of a psychiatric disorder until years after the Veteran's discharge from service.  The record before the Board shows that the Veteran first sought psychiatric treatment in January 2003, 45 years after separation, when he requested a mental health consultation for anxiety associated with the episode of in-service sexual assault.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's anxiety and adjustment disorders were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There are also no medical opinions in support of the claim for service connection for a psychiatric disorder other than PTSD.  None of the Veteran's treating physicians have provided an opinion in support of the claim and the Veteran has often reported other psychological stressors related to family problems.  The February 2013 VA examiner also provided an opinion against the claim based on the contents of the service and post-service records, the Veteran's statements, and his behavior during and after service.  

As for the Veteran's testimony connecting his diagnosed psychiatric conditions to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a psychiatric disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

Furthermore, the Board notes that the Veteran has not reported a history of continuing symptoms since service.  In fact, he testified during the February 2012 hearing that he did not experience mental health symptoms until years after separation.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331.

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 40 years after his separation from active duty service.  With respect to PTSD, the weight of the evidence is against the finding of a current diagnosis in accordance with 38 C.F.R. § 4.125(a) and 38 C.F.R. § 3.304(f) (2012).  In addition, the record does not contain competent evidence relating the Veteran's diagnosed psychiatric disorders to active duty service.  The Board therefore concludes that the preponderance of the evidence is against the claim for an acquired psychiatric disorder and it is denied.  38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a July 2009 letter.  

VA has a heightened burden of notification when the Veteran claims service connection for PTSD based upon personal assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).   In this case, the Veteran received many letters from VA informing him that evidence other than his service and personnel records could help establish his claim.  In August and September 2009 letters, the Veteran was specifically notified that his complete service and personnel records were not available due to destruction in a fire at the National Personnel Records Center (NPRC) and he was offered examples of other types of evidence to support the claim.  More recent letters in October and November 2012 also provided examples of types of evidence that could be used in support of the claim based on personal assault.  The claim was readjudicated in the February 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was provided a proper VA examination in response to his claim for service connection.

The Board also finds that VA has complied with the April 2012 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in June 2012 and asked to identify all physicians who had treated his claimed psychiatric disorder, including treatment with his private physician, Dr. Daly, and treatment associated with his reported commitment under the Baker Act.  No response to this request was received and VA is therefore unable to obtain any records of private treatment reported by the Veteran.  Similarly, VA was unable to forward the Veteran's case to the Joint Services Records and Research Center (JSRRC) for verification of the reported stressor due to the Veteran's failure to respond to a request for details regarding the incident in a November 2012 letter.  The Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is therefore clear that any failure to develop private evidence in support of the claim rests with the Veteran himself.

The record also indicates that the Veteran's complete service treatment and personnel records are not available due to destruction during a fire at the NPRC in St. Louis, Missouri, in July 1973.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, the 
Board's April 2012 remand ordered that VA should make additional efforts to verify the Veteran's reports of a sexual assault during service and to obtain service personnel records.  In response to the remand, VA requested the NPRC search for records of the Veteran's reported in-service treatment at Fort Bragg, North Carolina.  A May 2012 response from the NPRC indicated that no records were available, and the Veteran was informed that records from Fort Bragg and from his time aboard the USS GENERAL W. A. MANN were not available (due to destruction in the fire) in a June 2012 letter.  VA also contacted the National Archives and Records Administration (NARA) and Defense Finance and Accounting Service (DFAS) to obtain any financial records pertaining to the Veteran's period of active duty service, but was informed in August 2012 that these organizations also had no records available.  Furthermore, in November 2012, VA was told by the US Army Crime Records Center that they had no records pertaining to the Veteran's reported in-service sexual assault.  The Veteran was again informed in an October 2012 letter that records from these facilities were not available.  The Veteran was then provided a VA psychiatric examination in February 2013 and the case was readjudicated in the February 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


